Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The examiner acknowledges the applicant's submission of the amendment dated 4/21/21.  At this point claims 2-21 are pending in the instant application.


Terminal Disclaimer
The terminal disclaimer filed on 4/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10,437,685 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	RELEVANT ART CITED BY EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure.  See MPEP 707.05(c).

The prior art of record cited throughout prosecution teach various systems and methods for communicating with memory devices over communication channels.

	REASONS FOR ALLOWANCE
Claims 2-21 are allowed.
The prior art of record including the disclosures of the above cited references neither anticipate nor renders obvious the below recited combinations.

The primary reasons for allowance of claims 2, 10 and 20 in the instant application is the combination with the inclusion in the claims of sending data in a single signal to a plurality of memory devices in a latency group havving the same trace lengths.
Because claims depend directly or indirectly on the above claim(s), they are considered allowable for at least the same reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	CONCLUSION
	(a) Status of Claims In the Application

Per the instant office action, the currently pending claims have received an action on the merits and are in condition for allowance.

	(b) Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-41402-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	
	/RYAN BERTRAM/            Primary Examiner, Art Unit 2137